IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009

                                       No. 07-50339                    Charles R. Fulbruge III
                                                                               Clerk

KARYN GRACE HENDRICK,
                                                   Plaintiff - Appellant,
v.

JAMES JONES,

                                                   Defendant - Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:03-CV-274


Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       After a jury trial and a verdict in favor of the defendant, the magistrate
judge, before whom the parties had consented to proceed, entered a judgment
dismissing the civil rights complaint of Karyn Grace Hendrick, Texas prisoner
#751168. Hendrick was represented by counsel at trial. The magistrate judge
denied Hendrick’s motions for leave to appeal in forma pauperis (IFP) and for
transcripts at government expense because Hendrick failed to allege any
meritorious ground for appeal. Hendrick then paid the filing fees so her appeal



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-30061

could go forward. This court also denied Hendrick’s subsequent motion for
transcripts because she was not proceeding IFP. In that motion, Hendrick does
not allege any meritorious grounds for appeal or give any reason why a
transcript might show a problem with her trial. She simply alleges that she
needs a transcript to demonstrate error. Hendrick has now filed an appellate
brief, asserting twelve assignments of error. Henrick has not provided this court
with a transcript.
      In her sixth assignment of error, Hendrick argues that her trial counsel
rendered ineffective assistance in violation of the Sixth Amendment.        This
argument is without merit because the constitutional right to effective
assistance of counsel does not apply in a civil case. See Sanchez v. U.S. Postal
Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).
      With respect to the rest of Hendricks’ assignments of error, none can be
reviewed without a transcript.     The failure of an appellant to provide a
transcript is a proper ground for dismissal of appeal. Richardson v. Henry, 902
F.2d 414, 416 (5th Cir. 1990). Therefore, the remaining claims are dismissed.
      Accordingly, Hendrick’s appeal is DISMISSED IN PART and the judgment
of the district court is AFFIRMED with respect to her claim of ineffective
assistance of counsel.




                                       2